Citation Nr: 0929876	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back disability 
including as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for right knee 
disability including as secondary to service-connected left 
knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In September 2007 a Travel Board 
hearing was held at the RO; a transcript of the hearing is of 
record.  In November 2007 the case was remanded to the RO for 
further development.  

The Board notes that after the RO issued a final supplemental 
statement of the case in April 2009 the Veteran submitted his 
own letter along with a letter from a fellow serviceman and 
did not submit an accompanying waiver of RO consideration.  
The Board finds that such a waiver is not necessary, however, 
as the submitted letters are cumulative of the evidence 
already of record.  The letter from the Veteran's friend 
simply indicates that the Veteran did injure his knee in 
service, which is already established by the record.  The 
letter from the Veteran simply reiterates his contention that 
he injured his right knee in service, in addition to his 
documented injury to the left knee.   


FINDINGS OF FACT

1.  The Veteran's current low back disability is shown to be 
related to service.

2.  It is not shown that the Veteran's current right knee 
disability became manifest in service or that arthritis 
became manifest in the first postservice year and it is not 
shown that the current right knee disability is related to 
service or to the Veteran's service-connected left knee 
disability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
low back disability are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The criteria for entitlement to service connection for 
right knee disability are not met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307. 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  A September 2008 
letter provided a specific explanation of what the evidence 
needed to show to substantiate a claim for secondary service 
connection.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The Board notes that it is not 
clear whether there may be any additional outstanding records 
from a treating physician of the Veteran, Dr. N.  To address 
this, the RO, in a January 2008 letter, asked the Veteran to 
provide a release of information so that the RO could attempt 
to obtain any additional information from Dr. N.  There is no 
indication that the Veteran returned the release, however.  
Thus, in the absence of the receipt of an updated release 
form, the RO did not have the authorization to attempt to 
obtain any additional records from this source.  

The Board also notes that the Veteran was provided with VA 
examinations in relation to both of his claims.  The Veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service treatment records reveal that the Veteran did incur 
injury to the left knee in service, including a grade III 
sprain of the left medial collateral ligament in May 1978.  
The records do not show any complaints or evaluation of right 
knee problems or low back problems.  On September 1979 
separation examination the lower extremities and the low back 
were found to be normal.  On his Report of Medical History at 
separation the Veteran noted left knee problems in service 
but did not note any right knee or back problems.  

In a March 1980 rating decision the RO awarded service 
connection for left knee disability and assigned a 10 percent 
rating. 

An August 1993 private progress note shows that Dr. N did a 
right knee arthroscopy and ACL reconstruction in April 1993.  

A September 1996 private progress note shows a diagnostic 
assessment of bilateral knee internal derangement.  

A separate September 1996 progress note shows a diagnostic 
assessment of lumbosacral sprain.  The Veteran's back had 
gone out 4 days prior after cooking at a barbeque.

Private progress notes from 1998 to 2002 show ongoing 
treatment for low back and knee problems, including physical 
therapy.  A January 2000 note shows a diagnostic assessment 
of degenerative joint disease of the bilateral knees.  
An April 2000 supplemental medical report shows pertinent 
diagnoses of spondylolisthesis and unchanged lower 
extremities.  An August 2000 supplemental medical report 
shows a diagnostic impression of worsening spondylolisthesis.  

A January 2001 private orthopedic surgery low back 
examination report by Dr. B indicates that the Veteran had 
sustained injury to his lower back and both knees on August 
30 and 31, 1995 while participating in a stunt fight with 
another performer.  He had received treatment from Dr. N 
including medication, physical therapy and an MRI scan of the 
lumbar spine and both knees.  He ultimately underwent 
bilateral anterior cruciate ligament reconstruction and was 
currently receiving physical therapy.  It was also noted that 
he had had a left knee injury while working for a different 
employer in 1994, which was treated by a 1994 left anterior 
cruciate ligament reconstruction and that the Veteran had 
denied residual problems prior to his August 1995 injury.  

Physical examination showed that the Veteran walked without a 
limp and was able to heel and toe walk without focal motor 
deficit.  Range of motion was slightly limited.  Dr. B found 
that the Veteran's symptoms as related to his lumbar spine 
and bilateral lower extremities were industrial in nature and 
were secondary to the injuries he sustained in 1995 while 
employed as a stuntman and actor.  He had had significant 
problems with his low back for the past year.  Surgery, 
including spinal fusion was discussed.  The diagnoses were 
spondylolisthesis, L5-S1, secondary to pars defect and 
bilateral lower extremity radiculopathy, intermittent.

A January 2001 private progress note indicates that the 
Veteran had had an X-ray and MRI, which showed L5-S1 
spondylolisthesis.  January and February 2001 private 
progress notes from Dr. N show treatment and evaluation of 
low back pain, with a diagnosis of spondylolisthesis of S1 
and lumbar instability.  
   
A February 2001 lumbosacral spine fluoroscopy shows a very 
satisfactory post posterior fusion at the L5-S1 levels.   

Progress notes from February 2001 to May 2001 from Dr. B show 
continued treatment for low back pain.  

An August 2001 private orthopedic examination produced 
diagnostic impressions of ACL tear post op right and left 
knee with interference screws and spinal fusion L5-S1 with 
pedicle screw fixation.  

In a January 2002 letter Dr. N, indicated that the Veteran 
had had three left knee surgeries, including ACL 
reconstruction, utilizing allograft.  On the right knee he 
had also had an ACL reconstruction using allograft.  In 
addition, he had subsequently undergone a lumbosacral fusion 
at L5-S1 with hardware in place.  His lumbosacral spine 
surgery was for a spondylolisthesis at L5-S1.  

In his February 2002 claim the Veteran indicated that he had 
had additional knee surgeries since his left knee injury in 
service.  He had undergone three left knee ACL 
reconstructions as a result of the initial injury and also an 
ACL reconstruction to the right knee.  In addition he had had 
a subsequent spinal fusion at L5-S1 due to overcompensation 
when walking or standing to relieve pain.  

At a March 2002 VA examination done on behalf of VA, the 
Veteran reported that he injured his left knee on at least 
two occasions during service.  After service, his knee 
continued to be unstable and in 1993 the knee snapped under 
him.  As a result he had reconstructive surgery for the ACL.  
Then, about a year after this, during his job as a stuntman 
he injured both knees during a fight scene.  Surgery was 
performed on the right knee first and then on the left knee.  
Since then his instability had improved, although he still 
felt that the knees were somewhat unstable.  On physical 
examination right knee flexion was reduced to 120 degrees 
with pain starting at about 90 degrees.  Extension was 0 
degrees.  Range of motion was additionally limited by pain.  
The examiner commented that the Veteran was status post 
surgery on the right knee with two tender surgical scars.  
Drawer test was also positive on the right knee indicating 
instability.  

In a December 2002 decision the Social Security 
Administration found that the Veteran was disabled due to a 
combination of impairments, which included his low back and 
knee disabilities.  

In his January 2003 Notice of Disagreement, the Veteran 
indicated that his left knee was broken twice during service 
causing him to overcompensate in relation to how he walked 
and stood.  This subsequently resulted in his injuries to the 
right knee and back.  
On his January 2004 Form 9 the Veteran indicated that as a 
participant of the Army Sports Clinic Team (karate and kick 
boxing) he had torn the ACL in his left knee.  As a result he 
had favored the knee by distributing most of his body weight 
to the right knee and subsequently, he eventually tore the 
ACL in the right knee.  In addition to competing for the 
Army, he conducted demonstrations to bring in new recruits 
that included hard judo falls, which resulted in lower back 
pain.  He noted that it was not until years later that his 
work as stuntman reaggravated this injury causing the 
condition of spondylolisthesis, which required fusion of the 
lower lumbar spine.

At an August 2005 private orthopedic consultation the Veteran 
gave a history of injury since 1994 secondary to his work as 
a stuntman.  Pertinent findings included some limitations of 
motion in the lumbar spine and scars in the anterior aspect 
of both knees.  

At his September 2007 Board hearing the Veteran testified 
that he tore his right ACL in service during a kickboxing 
competition in Korea in 1978.  At the time, he did not want 
to hurt his left knee (which he had injured the previous 
year) so he was favoring the right.  When he fell he did not 
want to hurt his left knee again so he fell backwards and 
broke his fall with both hands, his back and his shoulders.  
As a result he dislocated his shoulders and felt a pinch in 
his back.   In 1995 he hurt his knee a second time. 

The Veteran also indicated that in service a mistake in the 
initial treatment of his left knee was made.  They simply put 
the knee in a cast for six to eight weeks and did not perform 
any surgery.   At the time the physicians did not know how to 
appropriately treat an ACL injury.  This caused a domino 
effect in relation to him developing additional problems with 
his right knee and back.  He favored the right knee and his 
altered gait also negatively affected his back.  He had had 
four knee surgeries, two on each leg.  Regarding his back, 
the Veteran did not know the extent of the problem until he 
went to his orthopedist who informed his that his vertebrae 
were cracked on both sides from L5 to S1 and that the only 
way to correct the problem was through surgery.  

On December 2008 VA examination the pertinent diagnoses were 
status post reconstructive surgery of the right knee with 
continued pain and status post laminectomy and fusion for 
spondylolisthesis at L5-S1 with continued low back pain.  The 
Veteran reported that his right knee snapped during service 
during a kickboxing competition but that he was seen at a 
clinic and told that it was just a sprain.  He continued to 
have instability and buckling of the right knee after 
discharge and he was found to have an ACL tear.  His right 
knee got progressively worse while working as a stuntman and 
in 1994 the right ACL was surgically repaired.  He was still 
experiencing pain and wore a right knee brace while awake.  
He reported that he had right knee giving way and instability 
and had moderate flare ups of joint disease on a weekly basis 
that were precipitated by cold weather and excessive walking.  
Physical examination showed an antalgic gait and pain at 
rest.  There was also pain following repetitive motion.  

Regarding the low back the Veteran reported that while in 
service he continued to participate in kickboxing and fell on 
his back on several occasions.  He did develop low back pain 
at the time but it did not become severe until the mid 1990s 
when he saw an orthopedist who diagnosed spondylolisthesis at 
L5-S1.  He subsequently had a laminectomy and spinal fusion 
but still had low back pain.  The Veteran reported current 
decreased motion and constant daily pain in the low back, 
which was moderate in degree.  Physical examination showed 
objective pain on active range of motion.  

After taking the Veteran's history and conducting the 
examination the examiner opined that it was at least as 
likely as not that the Veteran's right knee disability was 
due to or the result of kickboxing injury in service.  He 
also found that it was at least as likely as not that the 
right knee disability was aggravated by the left knee 
disability.  The examiner noted that the Veteran had already 
injured his left knee numerous times in service and as a 
result he put more weight on his right knee, which began to 
buckle and develop pain.  The examiner noted that his opinion 
was based on the history given by the Veteran along with the 
records from Dr. N.  

Regarding the low back, the examiner opined that the 
disability was at least as likely as not caused by service 
including his left knee injury in service.    The examiner 
noted that the Veteran had performed in many kickboxing 
sessions during service and that because of the occasional 
buckling of his knees, he would fall on his back.  He 
developed a low grade chronic back pain, which got worse over 
the years, was finally diagnosed as having spodylolisthesis 
of L5-S1, and underwent a laminectomy and fusion in February 
2001.  

In a March 2009 addendum, the VA examiner noted that he had 
reviewed the Veteran's service medical records and found no 
documentation of an injury to the right knee.  He also had 
reviewed post service medical records, which showed that the 
Veteran's right ACL tear was from a work related injury that 
occurred while the Veteran was working as a stuntman.  Thus, 
the examiner revised his December 2008 opinion, finding that 
the Veteran's right knee injury was not directly related to 
his military service and that it was less likely than not 
that the knee disability was caused or aggravated by his 
service connected left knee injury.  The examiner reasoned 
that the Veteran's ACL ligament sprain resulted from a 
specific trauma injury (i.e. the injury while working as a 
stuntman) and was not an overuse type of injury.  The medical 
records reviewed did not support that the right knee injury 
occurred during service but rather was a work-related injury.  

In a May 2009 letter, a fellow serviceman of the Veteran 
indicated that he was a medic in the Veteran's unit in 1979.  
In that year the Veteran injured his knee in a competitive 
Tae Kwan Do match.  When the Veteran delivered a round house 
kick he shattered his knee.  He did see the doctor at the aid 
station after the injury and adhered to the doctor's orders.  

In a separate May 2009 letter the Veteran indicated that he 
did sustain his reported injuries in service.  

In a June 2009 informal brief the Veteran's representative 
asserted that the examiner's rationale for his March 2009 
opinion pertaining to the Veteran's right knee disability was 
inadequate as it merely stated that 'there was no 
documentation of right knee injury in the Veteran's service 
medical records to support the Veteran's claim.'   

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Low back disability

Although the service medical records do not show that the 
Veteran actually injured his back in service, the Veteran's 
assertion that he had some level of back problem in service 
as a result of his kickboxing activities is not unreasonable.  
Additionally, as noted above, the December 2008 VA examiner 
found that it was at least as likely as not that the 
Veteran's low back disability was related to these falls in 
service.  As there is no medical opinion of record to the 
contrary, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's current low back 
disability is related to his military service.  Accordingly, 
the Veteran must be given the benefit of the doubt and 
service connection for low back disability is warranted.   

Right knee disability

The service medical records do specifically show a left knee 
injury but they do not show any right knee injury.  The 
Veteran contended at his September 2007 Board hearing, 
however, that he actually tore his right ACL in service 
during a kickboxing competition in Korea in 1978 because he 
was favoring the right knee.  The Board does not find this 
contention credible.  Given that a right ACL tear is quite a 
significant injury, one would expect to see at least some 
documentation of it in the service medical records.  Also, 
one would expect that the Veteran would have mentioned this 
right knee injury on his report of medical history at 
separation but instead this document shows only that the 
Veteran reported two separate injuries to the left knee.  In 
addition the Board notes that when the Veteran initially 
filed his claim, he did not allege a right knee injury in 
service.  Instead he alleged only that he incurred a left 
knee injury and that his right knee disability was secondary 
to that injury.  The Veteran then made similar contentions in 
his Notice of Disagreement.  For all of these reasons, the 
Board does not find his more recent assertions of right knee 
injury in service credible.  The Veteran did submit a letter 
from a fellow serviceman attesting to a knee injury in 
service but this letter did not specify, which knee was 
involved and thus does not serve as probative evidence of the 
incurrence of a right knee injury.  Accordingly, the Board 
finds that a right knee injury in service is not established 
by the record.

Similarly, the evidence does not establish continuity of 
right knee symptomatology after service.   Instead, after 
separation, the record does not show any evidence of right 
knee pathology until 1993, some 14 years after separation 
when a right knee arthroscopy and ACL reconstruction was 
performed.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Also, as right knee arthritis was not 
shown in the first post-service year, presumptive service 
connection is not warranted.   38 C.F.R. § 3.307, 3.309.  

Moreover, none of the post-service medical records contain 
any indication that the Veteran's current right knee 
disability noted so many years after his separation from 
active service, is related to such service or to his service 
connected left knee disability.  To the contrary, the March 
2009 VA examiner specifically found that the right knee 
disability was not directly related to the Veteran's military 
service and that it was less likely than not caused or 
aggravated by the left knee disability.  The Veteran's 
representative has argued that this opinion is insufficient, 
claiming that it simply relied on the absence of any 
documentation of a right knee injury in service.  A closer 
look at the opinion shows that this is not the case, however.  
In addition to noting the absence of documentation of right 
knee injury in service, the VA examiner also indicated that 
the Veteran's ACL ligament sprain resulted from a specific 
trauma injury (i.e. the injury while working as a stuntman) 
and was not an overuse type of injury that would have been 
due to compensation for the injured left knee.  Given this 
specific rationale, the March 2009 opinion provides specific 
probative evidence weighing against a finding that the 
Veteran's current right knee disability is related to service 
or that it was caused or aggravated by the Veteran's service 
connected left knee disability.     
 
Although the Veteran does contend that his current right knee 
disability is related to service and to his service connected 
left knee disability, as a layperson he is not competent to 
provide an opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given 
that a right knee injury was not shown in service; given that 
arthritis was not shown in the first post service year; given 
that right knee problems were not actually shown until 
approximately 14 years after separation; and given that there 
is no competent evidence of a relationship between service or 
service connected left knee disability and the current right 
knee disability, the Board must conclude that the weight of 
the evidence is against a finding of service connection for 
right knee disability on either a direct, secondary or 
presumptive basis.  The preponderance of the evidence is 
against this claim and it must be denied.









(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for low back disability 
including as secondary to service connected left knee 
disability is granted.

Entitlement to service connection for right knee disability 
including as secondary to service connected left knee 
disability is denied.  



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


